DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Objections to the title of the invention as explained under the header “Specification”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device and electronic device including top-gate thin film transistor”.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 2 and 8, the prior art of record does not disclose all limitations in combination.  In specific, the combination of “…a third conductive layer over the oxide semiconductor layer…a fourth conductive layer over the first insulating layer, wherein the second conductive layer and the third conductive layer comprise the same metal material, wherein the fourth conductive layer is configured to serve as a gate electrode, wherein the first conductive layer is electrically connected to the oxide semiconductor layer, wherein the second conductive layer is electrically connected to the oxide semiconductor layer, wherein the third conductive layer is electrically connected to the oxide semiconductor layer, wherein the third conductive layer is electrically connected to the first conductive layer, and wherein the second conductive layer is in contact with the oxide semiconductor layer in a region overlapping with the opening of the first conductive layer”.
The dependent claims 2-7 and 9-13, are allowed for at least the same reason indicated above.
The closest prior art to Yamazaki et al. in US 2007/0132377 discloses a top-gate transistor (Figs. 9) with four conductive layers (1st: 915-917, 2nd: 903, 3rd: 930 and 4th: 902) and a semiconductor layer (par. 176-177: n=type and 907), but Yamazaki fails to disclose the semiconductor layer being an oxide semiconductor layer (Yamazaki’s par. 176-177, 108), or the second conductive layer in contact with the oxide semiconductor layer in a region overlapping with the opening of the first conductive layer, as necessary for claims 2 and 8.
Another top-gate transistors where the semiconductor layer is formed in an opening between a first conductive layer, and subsequent conductive layers are formed for connections are disclosed by Hirao et al. in US 7,598,520 Fig. 1 and Ishii in US 2006/0284172, but neither disclose the semiconductor layer electrically connected to the second or third conductive layers formed over the oxide semiconductor layer, nor is there a second conductive layer in contact with the oxide semiconductor layer in a region overlapping with the opening of the first conductive layer semiconductor layer as necessary for claims 2 and 8. 
Nor does any other prior art discloses this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621